Detailed Action
This action is in response to RCE filed on 12/01/2021. 
This application was filed on 04/09/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, 13-17, and 19-20 are pending.
Claims 1-4, 6-11, 13-17, and 19-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 12/01/2021 Applicant amended claims 1, 6, 8, 9, 10, 11, 13, 14, 16, 17, 19, canceled claims 5, 12, and 18.  Applicant argued against various rejections previously set forth in the Office Action mailed on 09/02/2021. 
In light of applicant’s amendments/remarks, all rejections of claims under 35 U.S.C. 112 set forth previously are withdrawn. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Ceneviva et al. (US 2017/0286389 A1, referred herein after as D1) in view of Branton et al. (US 2014/0143646 A1, referred hereinafter as D2) in view of Rowe et al. (US 6182129 B1, referred hereinafter as D3).  

As per claim 1, D1 discloses, 
A method for dynamically updating a document having a plurality of modifiable fields, comprising, (D1, title, abstract).  
downloading a document for local editing, the document [associated with] macros defining one or more rules associated with building a customized document and a [server side] software module comprising a macro processor configured to execute the macros, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses receiving locally at the client side forms from database/server (e.g. see figure 5A), and user inputting values to various fields of a document/form as shown in figures 5A, 6A-7C, where D1 further discloses comparing server side values against rules and conditions via rules engine/calculation engine (e.g. fairly construed as software module macro processors executing macros/rules/conditions) associated with document form and modifying/customized the form to build/display and/or hide various form fields/sections and/or pages of a document/form.).    
executing a local application for editing a document, (D1, 0027 discloses device browser/local application executing and requesting form from server, and server providing the form for editing and/or allowing user to fill the form as shown in the figures). 
where executing the local application comprises executing the software module for handling the macros, (D1, 0025, 0027, 0032-0033, 0040-0041, 0043-0052 discloses executing local browser/application and in association with rules engine/calculation engine (e.g. fairly construed as software module macro processors executing macros/rules/conditions).  The examiner notes that claim language does not require software module for handling the macros be executed at the local device).).    
loading the document in the local application, (D1, 0027, 0042 discloses device browser/local application executing and requesting form from server, and server providing the form to the browser, the where browsers loads and/or renders the document for editing and/or allowing user to fill the form as shown in the figures).   
receiving, via the local application, one or more inputs for one or more fields contained in the document, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as rendered in the browser as shown in figures 6A-7C).  
parsing, by the macro processor, the one or more fields to identify the one or more inputs contained therein; comparing, by the macro processor, the one or more inputs to the one or more rules defined in the macros associated with building the customized document, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where D1 further discloses comparing values against associated rules and conditions via rules engine/calculation engine executing at the server to generate customized document.).  
based on the comparing, building, by the macro processor, the customized document comprising a subset of modifiable fields; and presenting the customized document to an end user for modification, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where D1 further discloses comparing values against rules and conditions via rules engine/calculation engine and modifying and building a customized form to display and/or hide various form fields/sections and/or pages of a document/form.).  
D1 discloses downloading a document; D1 fails to expressly disclose - the document comprising macros defining one or more rules associated with the document.
D2 (0030) discloses the document comprising macros defining one or more rules associated with the document and microprocessor configured to execute the macros and executed at the local device/application.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include the document comprising macros defining one or more rules associated with the document.  This would been obvious for the purpose of using data gathered via macros to dynamically/automatically updated displayed content as disclosed by D2 (abstract, 0030). 
D1 discloses server side rules/condition/calculation engine and D2 discloses client side macro processor/downloading of document with macros; however, D1/D2 fails to expressly disclose downloading a software module….
D3 (abstract, col. 5, 8, figure 4) discloses downloading a software module embedded in documents, where the software modules perform various data processing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include downloading a software module embedded in documents, where the software modules executes codes and/or perform various data processing.  This would been obvious and predicable for the purpose of using applets/software modules to update various data within display or page as disclosed by D3. 

	 
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein receiving, via the document the one or more inputs for the one or more fields contained in the document, comprises: receiving, via a drop-down menu, a selection of an option of a plurality of options associated with a respective field, (D1, 0025, 0032-0034, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where discloses fields maybe drop down fields for users selection.)

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein building, by the macro processor, the customized document comprising the subset of modifiable fields comprises: for each possible field of the plurality of modifiable fields, determining a significance of that respective possible field based on the one or more inputs; and removing, by the macro processor, a set of possible fields that are irrelevant based on the one or more inputs, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where D1 further discloses comparing values against rules and conditions via rules engine/calculation engine and modifying the form to build/display a customized form that hides various form fields/sections and/or pages of a document/form.).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses, 
wherein generating, by the macro processor, the customized document comprising the subset of modifiable fields comprises: identifying a set of modifiable fields related to an input of the one or more inputs; and prepopulating data into the set of modifiable fields based on the input of the one or more inputs, (D1, 0007-0009 0025-0026, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process and storing field values in database, and based on subsequent requests, regenerating the form and populating the form with data from database previously stored based on user inputs).  

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the macros comprises one or more instructions for the macro processor to populate related fields with data provided by the one or more inputs, (D1, 0007-0009 0025-0026, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process and storing field values in database, and based on subsequent requests, regenerating the form and populating the form with data from database previously stored based on user inputs).  

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the document is a loan application checklist, (D1, 0009, 0025, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process/checklist, where the forms related to any business document or form (e.g. loan, transaction etc.).  The examiner further notes the “loan application” is merely non-functional descriptive material and such is little to no patentable weight.).  

As per claim 8, D1 discloses,
 A system, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising, (D1, title, abstract, figure 10).  
downloading a loan application for local editing, the loan application [associated with] macros defining one or more rules associated with building a customized loan application and a software module comprising a macro processor configured to execute the macros, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses receiving locally at the client side forms from database/server (e.g. see figure 5A), and user inputting values to various fields of a document/form as shown in figures 5A, 6A-7C, where D1 further discloses comparing server side values against rules and conditions via rules engine/calculation engine (e.g. fairly construed as software module macro processors executing macros/rules/conditions) associated with document form and modifying/customizing the form to build/display and/or hide various form fields/sections and/or pages of a document/form.).    
executing a local application for editing a loan application, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form rendered by browser executing in a user device as shown in figures 6A-7C, where D1 further discloses comparing values in the fields of the document/form against associated rules and conditions via rules engine/calculation engine. The examiner further notes the “loan application” and associated fields “borrow information”, “guarantor information”, “collateral information” are merely non-functional descriptive material and such is given little to no patentable weight and properly construed as form fields.). 
where executing the local application comprises executing the software module for handling the macros, (D1, 0025, 0027, 0032-0033, 0040-0041, 0043-0052 discloses executing local browser/application and in association with rules engine/calculation engine (e.g. fairly construed as software module macro processors executing macros/rules/conditions).  The examiner notes that claim language does not require software module for handling the macros be executed at the local device).).     
loading the loan application in the local application, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form rendered by browser executing in a user device as shown in figures 6A-7C, where D1 further discloses comparing values in the fields of the document/form against associated rules and conditions via rules engine/calculation engine. The examiner further notes the “loan application” and associated fields “borrow information”, “guarantor information”, “collateral information” are merely non-functional descriptive material and such is given little to no patentable weight and properly construed as form fields.).  
receiving, via the loan application, one or more inputs for one or more fields contained in the loan application document, the one or more fields related to borrower information, guarantor information, and collateral information, (D1, 0009, 0025, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process/checklist, where the forms related to any business document or form (e.g. loan, transaction etc.).  The examiner further notes the “loan application” and associated fields “borrow information”, “guarantor information”, “collateral information” are merely non-functional descriptive material and such is given little to no patentable weight and properly construed as form fields.).   
parsing, by the macro processor, the one or more fields to identify the one or more inputs contained therein; comparing, by the macro processor, the one or more inputs related to the borrower information, the guarantor information, and the collateral information to the one or more rules defined in the macros associated with building the customized loan application, (D1, 0009, 0025, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process/checklist, where the forms related to any business document or form (e.g. loan, transaction etc.), where  D1 further discloses comparing values against rules and conditions via rules engine/calculation engine, and modifying/generating a customized form based on the inputs from user, and display the modified/customized form to the user. The examiner further notes the “loan application” and associated fields “borrow information”, “guarantor information”, “collateral information” are merely non-functional descriptive material and such is little to no patentable weight and properly construed as form fields.).   
based on the comparing, building, by the macro processor, the customized loan application comprising a subset of modifiable fields; and presenting the customized loan application to an end user for modification, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where D1 further discloses comparing values against rules and conditions via rules engine/calculation engine and modifying/building a customized form to display and/or hide various form fields/sections and/or pages of a document/form.  The examiner further notes the “loan application” and associated fields “borrow information”, “guarantor information”, “collateral information” are merely non-functional descriptive material and such is little to no patentable weight and properly construed as form fields.).  
D1 fails to expressly disclose - the loan application comprising macros defining one or more rules associated with the loan application.
D2 (0030) discloses the loan application comprising macros defining one or more rules associated with the loan application and a microprocessor configured to execute the macros.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include the loan application comprising macros defining one or more rules associated with the loan application and a microprocessor configured to execute the macros.  This would been obvious for the purpose of using data gathered via macros to dynamically/automatically updated displayed content as disclosed by D2 (abstract, 0030). 
D1 discloses server side rules/condition/calculation engine and D2 discloses client side macro processor/downloading of document with macros; however, D1/D2 fails to expressly disclose downloading a software module….
D3 (abstract, col. 5, 8, figure 4) discloses downloading a software module embedded in documents, where the software modules executes code and/or perform various data processing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include downloading a software module embedded in documents, where the software modules perform various data processing.  This would been obvious and predicable for the purpose of using applets/software modules to update various data within display or page as disclosed by D3.  

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein receiving, via the loan application the one or more inputs for the one or more fields contained in the loan application, comprises: receiving, via a drop-down menu, a selection of an option of a plurality of options associated with a respective field, (D1, 0025, 0032-0034, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where discloses fields maybe drop down fields for users selection.)

As per claim 10, the rejection of claim 8 further incorporated, D1 discloses,
 wherein building, by the macro processor, the customized loan application comprising the subset of modifiable fields comprises: for each possible field of the subset of modifiable fields, determining a significance of that respective possible field based on the one or more inputs; and removing, by the macro processor, a set of possible fields that are irrelevant based on the one or more inputs, (D1, 0025, 0032-0033, 0040-0041, 0043-0052 discloses using inputting values to various fields of a document/form as shown in figures 6A-7C, where D1 further discloses comparing values against rules and conditions via rules engine/calculation engine and modifying/building the form to display and/or hide various form fields/sections/subsets and/or pages of a document/form.).  

As per claim 11, the rejection of claim 8 further incorporated, D1 discloses,
Wherein building, by the macro processor, the customized loan application comprising the subset of modifiable fields comprises: identifying a set of modifiable fields related to an input of the one or more inputs; and prepopulating data into the set of modifiable fields based on the input of the one or more inputs, (D1, 0007-0009 0025-0026, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process and storing field values in database, and based on subsequent requests, regenerating the form and populating the form with data from database previously stored based on user inputs).  
 
As per claim 13, the rejection of claim 8 further incorporated, D1 discloses,
wherein the macros comprise one or more instructions for the macro processor to populate related fields with data provided by the one or more inputs, (D1, 0007-0009 0025-0026, 0032-0033, 0040-0041, 0043-0052 discloses user inputting values to various fields of a document/form as shown in figures 6A-7C in step by step process and storing field values in database, and based on subsequent requests, regenerating the form and populating the form with data from database previously stored based on user inputs).  

As per claims 14-17, 19-20:
Claims 14-17, 19-20 are medium claims corresponding to method claims 1-4, and 6-7 and are of substantially same scope. 
Accordingly, claims 14-17, 19-20 are rejected under the same rational as set forth for claims 1-4, and 6-7. 


Response to Arguments
	Applicant’s arguments filed on 06/14/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 
Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144